We think the nonsuit was properly granted. The testimony fails to show any community of interest between the members of the defendant association which is necessary to constitute them partners. The funds received from the manufacturers for goods ordered by the members of the association, by way of rebates, did not belong to the association, *Page 153 
but were sent to its treasurer for convenience of distribution, and were distributed among the members in proportion to the amount of goods which each had ordered from the manufacturer, those only receiving a rebate who had ordered goods of the kind made by the manufacturer paying the rebate. The funds so received were therefore not joint profits.
Moreover, the testimony further shows that the plaintiffs were not members of the association, and consequently were not entitled to any part of the rebates. The letters upon which they relied, written to them by Flanders, do not render the defendants liable, the authority of Flanders to bind the association by these letters not appearing. Even if a payment had been made by Flanders to the plaintiffs, as is now alleged, his authority to make it for the association is not shown; nor does it appear that such payment was known to the association or ratified by it.
The petition for new trial is denied, and the case is remitted to the Common Pleas Division with direction to enter judgment for the defendants for costs.